Citation Nr: 0909100	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  01-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a spinal injury, to 
include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right side 
condition.

3. Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
disabilities.

4. Entitlement to service connection for a prostate 
disability.

5. Entitlement to service connection for a left hip 
disability.  

6. Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
disability of post-operative residuals of the metacarpal 
phalangeal (MP) joint of the right middle finger.  

7. Entitlement to service connection for a right lower 
extremity disability.

8. Entitlement to service connection for bilateral pes 
planus.

9. Entitlement to service connection for a psychiatric 
disorder, depressive type.

10. Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.

11. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
traumatic injury to the right eye.

12. Entitlement to a rating in excess of 20 percent for 
neurological manifestations of a service-connected right 
ankle disability.

13. Entitlement to a compensable rating for orthopedic 
manifestations of a service-connected right ankle disability.

14. Entitlement to a compensable rating for post-operative 
residuals of the MP joint of the right middle finger.

15. Entitlement to a compensable rating for residuals of a 
scrotal abscess.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to March 1981 and from June 1981 to December 1982.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and April 2006 rating 
decisions of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  The issues of service 
connection for right hip disability and for spinal injury and 
of increased ratings for service-connected right middle 
finger and scrotal abscess were previously before the Board 
in October 2001, when they were remanded for further 
development of the evidence.  

The appeal to reopen a claim of service connection for 
traumatic right eye injury is before the Board on remand from 
the United States Court of Appeals for Veterans Claims 
(Court).  The case was originally before the Board on appeal 
from an April 2001 rating decision that declined to reopen 
the Veteran's claim.  In a decision issued in October 2001, 
the Board denied the Veteran's claim to reopen.  The Veteran 
appealed that decision to the Court.  In November 2002, the 
Court issued an order that vacated the October 2001 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the November 
2002 Joint Motion by the parties.  In October 2003, the Board 
remanded the matter to provide the Veteran with notice under 
the Veterans Claims Assistance Act (VCAA).

In a September 2007 VA Form 9, Substantive Appeal, the 
Veteran indicated that he wished to appear at a 
videoconference hearing before the Board; he withdrew this 
request by August 2008 correspondence.

The Board notes that the Veteran completed a substantive 
appeal of the April 2006 rating decision's denial of service 
connection for a psychiatric disorder, depressive type.  
However, in a July 2008 supplemental statement of the case 
(SSOC), the RO stated that "since depression is a symptom of 
[service-connected] schizophrenia, this issue is being 
removed from the appeal process and will no longer be for 
consideration."  The Board finds that this statement was in 
error and that the claim of service connection for a 
psychiatric disorder, depressive type remains on appeal.  
Specifically, the Veteran can have discrete coexisting Axis I 
diagnoses and there is no indication from the record that any 
notations of depression have been clinically noted to be 
symptoms of schizophrenia.  

Regarding the Veteran's right ankle disability, the Board 
notes that the disability has previously been assigned a 
single rating of 20 percent under both orthopedic and 
neurologic Diagnostic Codes (Codes).  However, a review of 
previous decisions by the RO indicates that the 20 percent 
rating has been assigned based essentially on neurological 
manifestations.  As the Veteran has distinct orthopedic and 
neurological manifestations of the service-connected right 
ankle disability, and rating them separately would not 
violate the prohibition of pyramiding (38 C.F.R. § 4.14) the 
Board finds that it is more equitable and accurate to 
separate the ratings as is reflected in the issues stated 
above.  Notably, the decision to do so is more favorable to 
the Veteran. 

The Board notes that a February 2008 notice of disagreement 
expressed disagreement with a February 2008 rating decision's 
denial of service connection for a left foot disability.  In 
response to the July 2008 statement of the case (SOC), the 
Veteran's spouse payee submitted VA Form 9, Substantive 
Appeal, which specifically stated the SOC had been read and 
that the Veteran was only appealing the issue of sleep 
disorder and explained that the claim had not yet been 
considered.  Hence, as the Veteran's payee spouse clearly 
indicated that the Veteran was not interested in continuing 
the appeal of service connection for a left foot disability, 
he did not timely perfect an appeal in that matter and it is 
not before the Board. 

An October 2001 Board decision referred claims of service 
connection for a right foot disability and high blood 
pressure.  It appears these issues were never developed for 
appellate review; hence, they are again referred to the RO 
for appropriate action.  Additionally, February 2008 and July 
2008 submissions raise the issue of entitlement to service 
connection for a sleep disorder.  This issue is also referred 
to the RO for appropriate action as it has not been developed 
for appellate review.

The Veteran has asserted that he is entitled to receive VA 
outpatient dental treatment based on the fact that he 
received treatment during service.  To the extent that his 
claim is not alleging he is entitled to dental treatment 
based on dental trauma during service, the claim should be 
adjudicated by the appropriate VA outpatient medical center.  
It is unclear from the record whether the outpatient clinic 
has determined his eligibility to VA dental treatment.  
Hence, the issue of entitlement to VA dental treatment (for 
purposes other than as residuals of in service dental trauma) 
is referred to the appropriate VA medical center for 
appropriate action. 

The issues of service connection for right eye, right hip, 
and spinal disabilities, and for a psychiatric disorder, 
depressive type are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any further action on his part is required.


FINDINGS OF FACT

1. The competent medical evidence of record does not show 
that the Veteran has disabilities of the right side, the left 
hip, or left foot pes planus.

2. A prostate disability was not manifested in service and 
the preponderance of the evidence is against a finding that 
the Veteran's  prostate disability is related to his service 
or to any event therein.

3. Any  right shoulder disorder is not shown to be related to 
service or an injury therein, and is not shown to have been 
caused by or aggravated by the Veteran's service-connected 
right middle finger disability.

4. The competent medical evidence of record does not show 
that the Veteran has a right lower extremity disability other 
than the one for which he is already service-connected.

5. Right foot pes planus was not manifested in service and 
the preponderance of the evidence is against a finding that 
the Veteran's  right foot pes planus is related to his 
service or to any event therein.

6. Chronic residual dental disability due to trauma during 
service is not shown by  medical evidence.

7. An unappealed rating decision in July 1984 denied service 
connection for traumatic injury to the right eye essentially 
on the basis that there was no evidence of a right eye 
disability that was incurred in or aggravated by service.

8. Evidence received since the July 1984 rating decision 
includes evidence that indicates the Veteran may have a right 
eye disability, bears directly and substantially upon the 
matter of service connection for a traumatic right eye 
injury, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

9. Throughout the appeal period, neurologic manifestations of 
the Veteran's right ankle disability have been shown to cause 
no greater impairment than moderate incomplete paralysis.  

10. Throughout the appeal period, orthopedic manifestations 
of the Veteran's right ankle disability has been reflected by 
marked limitation of motion; ankylosis has not been shown 
(even with consideration of pain and joint instability).

11. Throughout the appeal period, the Veteran's right middle 
finger disability has been manifested primarily by complaints 
of pain without objective evidence of weakness, limitation of 
motion, ankylosis, or any functional impairment.  

12. Throughout the appeal period, residuals of a scrotal 
abscess have not resulted in functional limitation to the 
affected part and any scar residual has not been shown to be 
painful, tender, or unstable.


CONCLUSIONS OF LAW

1. Service connection for a right side condition is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. Service connection for a prostate disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3. Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4. Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5. Service connection for a right lower extremity disability 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2008).

6. Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

7. Dental disability due to trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.381, 
17.161 (2008).

8. New and material evidence has been received, and the claim 
of entitlement to service connection for traumatic injury to 
the right eye may be reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (effective for claims to 
reopen filed prior to August 29, 2001).

9. A rating in excess of 20 percent for neurological 
manifestations of a service-connected right ankle disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Codes 8520, 8521 
(2008).
10. A 20 percent (but no higher) rating is warranted for 
orthopedic manifestations of a service-connected right ankle 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5010, 5270, 5271 (2008).

11. A compensable rating for post-operative residuals of the 
MP joint of the right middle finger is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Codes 5226 (prior 
to and from August 26, 2002), 5229 (from August 26, 2002).

12. A compensable rating for residuals of a scrotal abscess 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Codes 7803, 
7804, 7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the new and material evidence claim, inasmuch as the 
determination below constitutes a full grant of the claim 
being decided, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice content or 
timing is harmless.  

Regarding the Veteran's claims for service connection, he did 
not receive notice that substantially complied with VCAA 
notice requirements.  While this notice error is presumed 
prejudicial, the Board finds that it did not affect the 
essential fairness of the adjudication because the Veteran 
has demonstrated actual knowledge of the notice elements that 
were not given.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  A December 2001 letter advised the Veteran of 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  This letter did not 
identify the claims for which the evidence was being 
requested.  However, the record shows the Veteran has actual 
knowledge of the claims he has on appeal as he has submitted 
numerous releases for medical records related to these claims 
and several statements regarding his contentions as to why he 
is entitled to service connection for all of them.  For 
example, February 2002 and August 2006 statements identified 
and submitted medical evidence in support of several of his 
service connection claims.

For the increased rating claims, the Court has outlined the 
notice that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.
The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claims.  While he 
did not receive complete notice prior to the initial rating 
decision, a June 2008 letter provided essential notice under 
Vazquez-Flores.  A July 2008 SSOC readjudicated the matters 
after the Veteran and his representative had an opportunity 
to respond to the June 2008 letter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).  It is also notable that in an August 2008 
statement, the Veteran's representative stated that the 
Veteran had not more evidence to submit to support his 
claims.

The Veteran's pertinent service treatment records (STRs), 
service dental records, and post-service private and VA 
treatment records have been secured.  The RO arranged for VA 
examinations in March 2001 (right ankle and scrotal abscess), 
December 2006 (right ankle, scrotal abscess, and right middle 
finger), and May 2008 (right ankle).  The Board has also 
considered whether VA examinations are necessary to evaluate 
the disabilities for which service connection is being 
claimed.  For the claims of service connection for a right 
side condition, left hip disability, right lower extremity 
disability, and left foot pes planus, the evidence of record 
does not show that the Veteran has  disabilities for these 
claimed conditions.  Regarding the remaining claims of 
service connection for a prostate disability, right shoulder 
disability, right foot pes planus, and dental trauma, as 
there is no competent evidence indicating these disabilities 
may be associated with his military service (and for the 
right shoulder that it was caused or aggravated by service-
connected middle right finger disability), scheduling an 
examination to evaluate their etiology is not necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 
(2006).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a  
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the  disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease, such as arthritis, is manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

	Right Side Condition

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a  chronic disability that 
has existed on or after the date of application for service 
connection for such disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that the requirement of having 
a  disability is met "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim").  

A November 2000 VA treatment record shows that the Veteran 
complained of experiencing pain in his right side after 
raking leaves and mowing the lawn.  A February 2007 VA 
treatment record indicates the Veteran complained of having 
pain in his right chest wall.  The etiology was noted to be 
unclear.  Significantly, pain alone, without a diagnosed or 
underlying malady or condition, is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  There is no evidence of record that 
shows a diagnosis of an underlying right side disability.  

Hence, as the preponderance of the evidence is against a 
finding that the Veteran has a chronic disability of the 
right side, and a threshold requirement of service connection 
is not met, the claim must be denied.





	Prostate Disability

VA treatment records show diagnoses of chronic prostatitis 
and benign prostatic hyperplasia during the appeal period.  
STRs are silent for treatment related to a prostate 
disability.  In December 1979, the Veteran underwent surgery 
for removal of a scrotal abscess; however, STRs documenting 
his treatment do not indicate any related prostate problems.  
He did not report any significant genitourinary 
symptomatology.  On June 1982 physical evaluation board 
examination clinical examination of the genitourinary system 
was normal.  Hence, the evidence does not indicate that an 
event or injury in service resulted in chronic prostatitis or 
benign prostatic hyperplasia and there is no competent 
(medical) evidence of record indicating that there may be an 
association between the Veteran's service and these prostate 
disabilities.  The Veteran's own statements relating his  
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

As a preponderance of the evidence is against a finding that 
a prostate disability was incurred in or related to service, 
the claim must be denied.

	Left Hip Disability  

February 2002 VA x-rays of the Veteran's left hip reveal no 
acute pathology.  VA treatment records during the appeal 
period show complaints of pain in the left hip, but the 
records do not reflect that any underlying left hip 
disability has been diagnosed.  As noted above, pain alone, 
without a diagnosed or underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the 
evidence is against a finding that the Veteran has a left hip 
disability, the claim must be denied, as he does not meet a 
threshold requirement for service connection.  In the absence 
of proof of a  chronic disability at any time during the 
appeal period, there cannot be a valid claim of service 
connection; thus, it is unnecessary to proceed any further on 
the analysis of this claim.  See McClain, 21 Vet. App. at 
321; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

	Right Shoulder Disability  

The evidence of record establishes that the Veteran has 
degenerative changes of the right shoulder and that he 
underwent a right rotator cuff repair in October 2007 because 
of impingement syndrome.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to a right shoulder 
disability.  The record does not contain any competent 
evidence that degenerative changes of the right shoulder were 
manifested to a degree of 10 percent in the Veteran's first 
postservice year.  The Board notes that a January 2007 VA 
treatment record shows the Veteran reported having trouble 
with his right shoulder since 1982.  However, this notation 
does not indicate what type of problems he had with the right 
shoulder and does not show that he had arthritis compensable 
to a degree of 10 percent during his first postservice year.  
Consequently, service connection on a presumptive basis as a 
chronic disease is not warranted.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A right shoulder disability was not manifested in service or 
for many years, thereafter.  While the Veteran has recently 
reported that he began experiencing problems with his right 
shoulder in 1982, the first contemporaneous report of a right 
shoulder disability was in an August 1989 VA psychiatric 
hospitalization record when physical examination noted a knot 
that appeared to be a herniated muscle.  Notably, a lengthy 
period of time between service and the first postservice 
clinical notation of complaints or symptoms associated with 
the disability at issue is of itself a factor for 
consideration against a finding that the  disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  There is no competent evidence 
relating the Veteran's  right shoulder disability to his 
service.

The main theory of entitlement proposed in this claim is one 
of secondary service connection, i.e., that a right shoulder 
disability is related to the Veteran's service-connected 
post-operative residuals of repair of the MP joint of the 
right middle finger.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of  chronic disability; (2) evidence of a service-
connected disability; and (3) competent evidence that the  
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was revised to implement 
the Allen decision.  The revised § 3.310 institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In essence, it provides that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.  As the Veteran's claim was 
pending prior to the effective date of the revised § 3.310, 
the Board will consider the version in effect prior to 
October 10, 2006, as it is more favorable to the claimant.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

As noted, the evidence shows the Veteran has a  right 
shoulder disability.  A May 1983 rating decision established 
service connection for a disability of the right middle 
finger.  Hence, what remains to be established to 
substantiate a secondary service connection claim is that a 
right shoulder disability was caused or aggravated by the 
service-connected right middle finger disability.  The record 
is devoid of competent (medical) evidence indicating that a 
right middle finger disability caused or aggravated any right 
shoulder disability.  

The veteran's statements asserting that there is a 
relationship between the two disabilities are not competent 
evidence to establish such a relationship as he is a 
layperson.  See Espiritu, 2 Vet. App. at 495.

The competent clinical evidence fails to link a right 
shoulder disability to the Veteran's service-connected right 
middle finger disability.  As the preponderance of the 
evidence is against the Veteran's claim and the benefit of 
the doubt doctrine cannot be applied, the claim must be 
denied.

	Right Lower Extremity Disability

The Veteran is service-connected for a right ankle disability 
manifested by both orthopedic and neurological 
manifestations.  The evidence does not demonstrate that the 
Veteran has a separate disability of the right lower 
extremity other than his service-connected right ankle 
disability.  All notations in VA and private treatment 
records regarding the right lower extremity discuss symptoms 
of the disability for which the Veteran is already service-
connected.  Notably, evidence submitted by the Veteran 
regarding this claim has included STRs related to surgical 
release of the common peroneal nerve, which is the 
neurological aspect of the right lower extremity disability 
for which he is already service-connected.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  As the evidence is 
against a finding that the Veteran has a right lower 
extremity disability distinct from his service-connected 
disability, the claim must be denied, as it does not meet a 
threshold requirement for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

	Pes Planus

There is no evidence of record showing pes planus in the left 
foot.  In the absence of proof of a  chronic disability at 
any time during the appeal period, there cannot be a valid 
claim of service connection; thus, it is unnecessary to 
proceed any further on the analysis of a claim of service 
connection for left foot pes planus and that claim must be 
denied.  See McClain, 21 Vet. App. at 321; see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

A February 2002 VA treatment record shows the Veteran has a 
diagnosis of right foot pes planus.  STRs are silent for 
treatment or diagnosis of right foot pes planus and February 
1981 separation examination and June 1982 physical evaluation 
board examination reports show no clinical notation of pes 
planus.  The Board notes that STRs show the Veteran jumped 
out a window during service and injured his right foot.  
However, treatment records subsequent to this fall do not 
indicate that the Veteran had pes planus or that findings 
related to pes planus were noted after the fall.

The Veteran has submitted no competent clinical evidence 
indicating that there may be a relationship between his 
service, including his fall from a window, and  findings of 
right foot pes planus.  He has merely alleged that pes planus 
is related to his service.  The veteran's own statements 
relating his  disability to an event or injury in service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu, 
2 Vet. App. at 495.  

In the absence of any indication that right foot pes planus 
may be associated with his service, the preponderance of the 
evidence is against the Veteran's claim of service connection 
for right foot pes planus and it must be denied.

        Residuals of Dental Trauma

In a claim of service connection for residuals of dental 
trauma, a determination must be made as to each 
noncompensable service-connected dental condition, as to 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c). 

The question that must be addressed is whether the Veteran 
has a dental disability due to dental trauma for which 
service connection for compensation purposes may be granted; 
that is, if he has a  dental disability that was either 
incurred in or aggravated by dental trauma during service.  

A review of the complete medical record, which includes both 
in-service and post-service medical evidence, shows that the 
Veteran does not have a dental disability due to dental 
trauma.  On February 1978 entrance examination, a dental 
clinical evaluation was found to be acceptable.  Service 
dental treatment records indicate that teeth numbered 17 and 
32 were extracted in October 1980, but there is no indication 
in the record that they were extracted as a result of dental 
trauma.  On June 1982 physical evaluation board examination, 
it was noted that teeth numbered 1, 16, 17, 18, and 32 were 
missing. 

The Board notes that the Veteran got into a fight in October 
1978 and that he sustained an eye injury at the time.  There 
is no indication in his STRs or service dental records that 
he sustained any dental trauma as a result of this fight.  
The record also reflects the Veteran jumped out a window in 
August 1979; however, neither STRs nor service dental records 
show that he incurred any dental trauma from this fall.  

The Board notes that service dental treatment records 
indicate that teeth numbered 17 and 32 were extracted during 
service.  Therapeutic and restorative dental treatment, for 
example, fillings, bridges, and extractions, almost always 
involves physical impact of the teeth.  The intended effect 
of dental treatment performed in service, including 
extractions of teeth, is not considered dental "trauma" as 
the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and 
former § 17.123(c)).  VAOPCGPREC 5-97 (Jan. 22, 1997).  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c); Smith 
v. West, 11 Vet. App. 134 (1998).   

In addition, the post-service medical evidence does not 
indicate the presence of any dental problems that have been 
deemed to be the residuals of dental trauma, or that have 
been in any manner related to the Veteran's active service.  
VA treatment records reflect the Veteran is missing teeth 
numbered 1, 16, 17, 31, and 32; however, the reason why these 
teeth are missing was not provided in these treatment 
records.  The evidence does not show that such problems have 
been found to represent, or have been considered to be, 
residuals of dental trauma.  38 C.F.R. § 3.381.

Notably, the Veteran's allegations appear to mainly allege 
that he received treatment for his teeth during service and 
that he should be granted service connection for treatment 
purposes on that basis.  To the extent that he is seeking VA 
dental treatment for reasons other than in service dental 
trauma, the Board notes that this claim has been referred to 
the appropriate VA medical center to determine his 
eligibility and that issue is not before the Board.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for dental disability due to trauma and 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claim, accordingly, must be denied. 

New and Material Evidence for Right Eye Traumatic Injury

The appellant's claim of service connection for a right eye 
traumatic injury was denied in July 1984.  He was properly 
notified of that decision and of his appellate rights, and he 
did not appeal it.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the Veteran's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the claim previously 
denied and the  claim to reopen are based on the same factual 
basis as they are claims involving traumatic injury to the 
right eye.  Id. at 1335, 1337.

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.  Hence, the new 38 C.F.R. § 3.156(a) does 
not apply.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in July 1984 included October 1978 STRs 
that show the Veteran was involved in an altercation and 
received a supra-orbital contusion of the right eyelid and a 
subconjunctival hemorrhage of the right eye.  An optometry 
clinic consultation revealed upper lid edema.  There was a 
"temp area of subconj[unctival] hemorrhage - no evidence of 
hyphema" or other abnormality of the right eye.  

On September 1983 VA examination, the pupils and extraocular 
movements of the eyes were noted to be normal.  No right eye 
disability was diagnosed. 

A March 1984 Administrative Decision held that the injuries 
sustained during the October 1978 altercation were incurred 
in the line of duty and were not the result of the Veteran's 
willful misconduct.

Evidence added to the record since July 1984 includes June 
2001 to March 2007 VA optometry clinic records.  The 
diagnostic impression was suspected glaucoma, and presbyopia.  
A March 2006 ophthalmology note indicates glaucoma was 
suspected, but it was believed he had "physiologic cupping 
only."  The Veteran reported having an open globe repair 
done in 1979.  A listing of active problems notes June 2002 
findings of "open angle with borderline glaucoma".  

As the prior denial of service connection for a right eye 
disability was, at least in part, premised on a finding that 
the Veteran did not have a right eye disability, the Board 
finds that the evidence added to the record since the July 
1984 rating decision includes new and material evidence 
sufficient to reopen the claim of service connection for 
traumatic injury to the right eye.  The evidence that the 
Veteran may have glaucoma bears directly and substantially on 
the matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Since the evidence is both new and material, the 
claim may be reopened.

Increased Ratings

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31. 

For the right ankle orthopedic manifestations and right 
middle finger disabilities, in determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met for any of the disabilities discussed 
below.

	Right Ankle - Neurological Manifestations

Neurological manifestations of the Veteran's right ankle 
disability have been rated under Code 8520 which provides for 
a 20 percent rating for moderate incomplete paralysis of the 
sciatic nerve; a 40 percent rating for moderately severe 
incomplete paralysis; and a 60 percent rating for severe 
incomplete paralysis, with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating, 
but requires that the foot dangles and drops, that there is 
no active movement possible of the muscles below the knee, 
that flexion of the knee is weakened or (very rarely) lost.  
38 U.S.C.A. § 4.124a, Code 8520.

As the history of the Veteran's disability shows that during 
service he had a surgical release performed on the common 
peroneal nerve in the right lower extremity, the Board has 
also considered impairment of the external popliteal (common 
peroneal) nerve under Code 8521.  Moderate incomplete 
paralysis of the external popliteal (common peroneal) nerve 
warrants a 20 percent rating; and severe incomplete paralysis 
warrants a 30 percent rating.  Complete paralysis of the 
popliteal nerve warrants a 40 percent rating, but requires 
foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
or proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 U.S.C.A. § 4.124a, Code 8521.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

On March 2001 VA examination, the Veteran stated that he had 
numbness and tingling in his feet.  Physical examination 
revealed decreased subtalar motion of the right foot.  
Strength testing was 5/5 in the right anterior tibialis, the 
right extensor hallucis longus, and the plantar flexors.  The 
right foot's dorsalis pedis pulse was palpable. 

On December 2006 VA examination, a slight decrease in 
dorsiflexion and plantar strength was shown; sensation to 
pinprick and light touch in the right foot and right lower 
extremity was decreased.  Deep tendon reflexes were 2+ in all 
areas except for the right ankle.  There was a slight 
decrease in dorsiflexion and plantar flexion strength in his 
foot.  It was noted there was no significant atrophy of the 
right lower extremity muscles.  He was able to do heel and 
toe walking without difficulty but had problems doing heel-
toe tandem walking.

A January 2007 VA podiatry note shows the Veteran reported 
having right foot drop since surgery in 1979.  Physical 
examination revealed the Veteran was in no acute distress and 
that a right ankle-fixation orthotic was in place.  The 
impression was deep peroneal injury to the right leg and 
right foot drop.  

A February 2007 VA podiatry note shows protective sensation 
was absent on the right and motor strength was +2/4.  There 
was pain and limited inversion and eversion at the subtalar 
joint with lowered arches on weight bearing.  There was no 
swelling noted to either foot.  The podiatrist noted that 
damage to the right peroneal nerve was the cause of present 
foot drop on the right.  It was noted the Veteran had 
weakness and diminished neurovascular status in the right 
lower extremity.

A December 2007 VA podiatry note indicates numbness in the 
feet with no new clinical findings.  The impression was drop 
foot on the right after peroneal nerve injury.

On May 2008 VA examination, the Veteran reported experiencing 
constant numbness in his toes and he reported having 
footdrop.  On physical examination it was noted he was able 
to walk without a cane, using short steps, but he did not 
have a high stepping gait of footdrop; he was unsteady with 
tandem walking and with standing on one leg; he did not have 
any muscle atrophy; he had 4+/5 power in the lower 
extremities and right foot dorsiflexion power of 4 to 4+/5; 
ankle jerks were absent; there was decreased sensation to 
pinprick in a stocking distribution and vibration was also 
decreased; position sense was intact.  There was mild 
swelling of the joint without redness or warm feeling.  

A review of this evidence reveals neurological manifestations 
that most nearly approximate moderate incomplete paralysis 
under Codes 8520 and 8521 and the assigned 20 percent rating.  
Decreased sensation to pinprick and vibration touch has been 
consistently noted and ankle jerks were noted to be absent on 
May 2008 VA examination; however, throughout the appeal 
period there has been no evidence of muscle atrophy and 
strength testing of the right lower extremity and ankle has 
shown results of 5/5 or 4 or 4+/5.  The Board notes the 
record reflects January and February 2007 notations that the 
Veteran has foot drop.  However, on May 2008 VA examination, 
objective evidence of the Veteran's gait revealed that he did 
not have the high stepping gait of foot drop.  Foot drop was 
also not noted on March 2001 and December 2006 VA 
examinations.  Based on this inconsistent evidence of foot 
drop, the Board concludes that any present foot drop is not 
severe enough to more nearly approximate moderately severe or 
severe incomplete paralysis under Codes 8520 and 8521.  

Hence, a preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent for 
neurological manifestations of the service-connected right 
ankle disability, and the claim must be denied.

	Right Ankle - Orthopedic Manifestations

Orthopedic manifestations of the Veteran's right ankle 
disability include traumatic arthritis, substantiated by x-
ray findings.  Traumatic arthritis is to be rated under Code 
5003, for degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.

Code 5271 provides a 10 percent rating based on orthopedic 
disability of the right ankle where there is moderate 
limitation of ankle motion and a (maximum) 20 percent rating 
where there is marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a.

Normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

On March 2001 VA examination the Veteran reported 
experiencing pain in his ankle and heel particularly with 
prolonged periods of standing.  Range of motion was to 5 
degrees of dorsiflexion and 35 degrees of plantar flexion 
with pain at the extremes of plantar flexion.  There was 
tenderness to palpation over the lateral aspect of the ankle 
and tenderness of the heel region.  He also experienced 
increased pain with calcaneal compression.  The examiner 
noted that the Veteran's pain could limit his functional 
ability, but he was unable to express any additional 
limitation in terms of degrees of range of motion lost.

On December 2006 VA examination, the Veteran reported 
experiencing severe flare ups of pain every day, twice a day 
for two to three hours.  The pain was precipitated by changes 
in the weather, standing for longer than five minutes, or 
walking more than one block.  He reported using an assistive 
device of a splint and a right heel brace.  Physical 
examination revealed tenderness to the inferior and medial 
malleolus area.  Repetitive range of motion testing showed 
dorsiflexion to 20 degrees with pain and plantar flexion to 
45 degrees with pain.  There was no redness, edema, warmth or 
gross deformity of the ankle noted.  

A February 2007 VA podiatry note indicates the Veteran had 
limited passive and active right plantar flexion and pain 
with limited inversion and eversion of the subtalar joint.

On May 2008 VA examination, the Veteran reported having pain 
in the back of the right ankle and laterally, which he rated 
as a 7 on a 10 pain scale.  He had swelling, stiffness, 
weakness, and giving way of the ankle.  He wore a brace on 
his right leg and reported using it since 2002.  He walked 
with a cane.  He was unable to stand for more than five 
minutes and could not walk for more than a half hour.  He had 
been using a cane for walking for the last four to five 
years.  Physical examination revealed mild swelling of the 
joint without redness or warm feeling.  There was mild 
tenderness in the back of the right foot, right ankle area.  
Range of motion testing revealed dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees with pain on motion.  No 
additional limitation of motion was noted with repetitive 
use.  X-rays revealed mild osteoarthritis of the talotibial 
joint space of the right ankle.  The impression was normal 
range of motion of the right ankle with functional 
limitations in standing and walking.  The examiner was unable 
to provide additional comment regarding additional limitation 
of function due to repetitive use or flare-ups without 
resorting to speculation.  

The Board finds that the Veteran's ankle range of motion most 
nearly approximates marked limitation of motion reflected by 
an increased 20 percent rating.  Specifically, on March 2001 
VA examination, dorsiflexion of the ankle was to 5 degrees 
and plantar flexion was limited to 35 degrees with pain at 
the extremes of plantar flexion.  On December 2006 and May 
2008 VA examinations range of motion was full.  However, both 
examination reports discuss additional functional limitations 
due to pain, including with standing and walking.  The 
Veteran also described experiencing weakness and instability 
of the right ankle.  When considering DeLuca factors of 
functional loss and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that these additional 
functional limitations warrant an increased 20 percent rating 
for marked limitation of motion of the right ankle throughout 
the appeal period.  

A schedular rating in excess of 20 percent is only available 
where ankylosis is shown.  38 C.F.R. § 4.71a, Code 5270.  
However, the record includes no evidence of ankylosis (even 
with consideration of DeLuca factors).  Consequently, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for orthopedic manifestations of a right ankle 
disability.  

As 20 percent is the maximum schedular rating for orthopedic 
manifestations of the right ankle disability, the Board has 
also considered whether referral for extraschedular 
consideration is suggested by the record.  However, there is 
no objective evidence in the record that orthopedic 
manifestations of the right ankle disability has caused 
'marked' interference with employment (notably, the record 
shows that the Veteran is unemployed due to his service-
connected psychiatric disorder), or frequent hospitalizations 
due to the service-connected right ankle disability (or other 
factors of like gravity) which would suggest that referral 
for extraschedular consideration is indicated.  It is also 
notable that the Veteran has a 100 percent schedular 
evaluation for schizophrenia.

	Right Middle Finger

The veteran is left handed and his right middle finger 
disability is evaluated for the minor hand.  The rating 
criteria for limitation of motion of the fingers were revised 
effective August 26, 2002.  As the Veteran's claim for an 
increased rating was received by VA in February 2001, the 
Veteran is entitled to a rating under the revised criteria 
from their effective date.  VAOGCPREC 3-2000.  

Prior to August 26, 2002, the rating criteria provided for a 
10 percent evaluation where there was favorable or 
unfavorable ankylosis of the minor middle finger.  38 C.F.R. 
§ 4.71, Code 5226 (prior to August 26, 2002).

From August 26, 2002, the rating criteria for evaluating 
limitation of motion of the minor long fingers provide for a 
noncompensable disability evaluation where this is a gap of 
less than one inch between the fingertip and the proximal 
transverse crease and the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees.  A 10 percent evaluation is for consideration where 
there is a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees. 

For digits II through V, the MP joint has a normal range of 
motion from zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a normal range of motion from zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a normal range of motion from zero 
to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand." 

Unfavorable or favorable ankylosis of the long finger of the 
minor hand is rated 10 percent.  38 C.F.R. § 4.71a, Code 
5226.  A Note indicates that the rater should consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for the resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

On December 2006 VA examination, the Veteran reported that he 
had pain in the MP joint that was intermittent and episodic 
and would stay there.  He particularly noted pain during cold 
weather.  Flare ups were moderate, severe, and sharp, 
occurred once a day, lasted for about an hour, and were 
precipitated by picking up stuff, raking leaves, or washing 
dishes.  His right finger disability did not affect his 
activities of daily living or his occupation.  He noted that 
rest and Motrin helped ease the pain.  X-rays revealed mild 
degenerative changes.  The diagnosis was status post right 
middle finger extensor tendon repair with residual 
degenerative joint disease at the proximal IP joint with 
normal examination and range of motion.  The examiner noted 
that additional limitation of function due to repetitive use 
or flare-ups could not be determined without resort to mere 
speculation.

April 2001 to May 2008 VA and private treatment records are 
silent for complaints regarding or treatment of the right 
middle finger.  

As noted, objective examination during the appeal period 
revealed a full range of motion of the right middle finger 
and there is no evidence of ankylosis.  Further, the December 
2006 VA examiner noted that he could not determine whether 
there was any additional limitation of function based on 
DeLuca criteria without resort to mere speculation.  
38 C.F.R. §§ 4.10, 4.40, 4.45; see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).  The Veteran has not reported experiencing 
any loss of use of the finger at any time, only some increase 
in pain during cold weather or with use.  

In summary, the evidence of record does not support a 
compensable disability evaluation for the Veteran's right 
middle finger under the criteria effective prior to or from 
August 26, 2002, and the claim must be denied. 

	Scrotal Abscess

The instant claim for increase was filed in December 2000, 
and the criteria for rating the skin were revised, effective 
August 30, 2002.  From their effective date, the Veteran is 
entitled to a rating under the revised criteria.  VAOGCPREC 
3-2000.  The Board notes that the rating criteria for skin 
were also recently revised effective October 23, 2008.  73 
Fed. Reg. 54708 (Sept. 23, 2008).  However, the announcement 
of the final regulation specifically states that the new 
criteria apply "to all applications for benefits received by 
VA on or after October 23, 2008" and that a veteran rated 
under the skin criteria prior to that date may request review 
under these clarified criteria.  As the Veteran has not 
requested such review and his claim for increase was received 
prior to October 23, 2008, it is not necessary for the Board 
to consider the criteria in effect from October 23, 2008 in 
adjudicating his claim. 

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805. 

Rating under either Code 7801 or 7802 would be inappropriate 
as residuals of the scrotal abscess are not shown to be the 
result of burns (criteria effective prior to August 30, 2002) 
or to be deep (associated with underlying tissue damage) or 
to cause limitation of motion and it is not shown that any 
superficial scar encompasses an area of 144 square inches 
(criteria effective from August 30, 2002).  

Effective prior to August 30, 2002, a 10 percent rating was 
assigned for superficial scars that were poorly nourished, 
with repeated ulceration, or that were tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7803, 
7804.  

From August 30, 2002, a 10 percent rating is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Code 7803.  
A Note following this code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of the skin over the scar.  A 10 percent rating is authorized 
for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Code 7804.  Notes following Codes 7803 and 
7804 provide that a superficial scar is one not associated 
with underlying soft tissue damage.

Both prior to and from August 30, 2002, Code 7805 has 
provided that other scars will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118. 

On March 2001 VA examination, the Veteran reported having a 
scrotal abscess drained during service; he reported no 
significant problems since and no recurrence.  He denied any 
genitourinary symptoms, but complained of bleeding from the 
rectum.  The Veteran believed the bleeding was due to 
stitches placed at the time of the scrotal abscess.  Physical 
examination revealed a benign abdomen; normal bladder; normal 
prostate; no inguinal hernia; normal penis; both testes and 
epididymis were of normal size and consistency.  There was no 
evidence of intrascrotal pathology.  The impression was 
remote history of scrotal abscess, resolved.  

April 2001 VA treatment records note the Veteran was treated 
for a boil at the head of his penis.  The boil was one 
centimeter by one centimeter and was hard to the touch and 
tender.  Subsequent April 2001 VA treatment records show he 
had a healing abscess in the central pubic area.  He did not 
have any fluctuance of discharge; no inguinal hernia or other 
abnormality; and no penile discharge.  The assessment was the 
abscess was resolving, the area should be kept clean and that 
no further intervention was necessary.

May 2001 VA treatment records reveal the Veteran noticed 
improvement of the boil and that it had almost completely 
healed.  He denied penile discharge.  He did not have bright 
red blood per rectum or melena, but noted that if he wiped 
aggressively with toilet paper, he noticed blood on the 
toilet paper.  A subsequent May 2001 VA treatment record 
notes the Veteran was experiencing groin and scrotal pain.  
He reported having two little black scabs on the shaft of his 
penis.  He reported having sores like this for sometime and 
that he would always scrape off the sores.  He had a frequent 
need to urinate and to defecate.  He was unable to sleep on 
his back or side because of rectal and groin pain.  

August 2001 VA treatment records note no abscess, erythema, 
induration, fluctuance, discharge, inguinal hernia or other 
abnormality, or penile discharge.

June 2005 VA treatment records revealed no bowel or bladder 
incontinence.  

On December 2006 VA examination, the Veteran denied having 
any problems with a scrotal abscess.  He denied scar or 
scrotal tenderness or pain; he declined genital and rectal 
examinations.  He reported frequency of urination three times 
a day and three times a night.  He reported hesitancy and 
change in stream, but denied dysuria, fever, or chills.  He 
denied incontinence of urine or using pads.  He denied re 
urinary tract infections, renal colic, bladder stones, acute 
nephritis, or being hospitalized for urinary tract disease.  
He had not had catheterizations, dilations, or drainage 
procedures.  He reported having a problem with erectile 
dysfunction during the last two years.

In a June 2007 statement, the Veteran expressed his 
disagreement with some of the findings noted in the December 
2006 examination report.  Specifically, he stated that he did 
not deny having incontinence of urine and that he had 
catheterizations placed numerous times.

A June 2007 VA treatment note shows the Veteran reported no 
genitourinary symptoms and no rashes or skin changes.  

It is not objectively shown that any scar residual of a 
scrotal abscess is poorly nourished with repeated ulceration, 
unstable, tender, or painful on examination.  Notably, the 
Veteran has specifically denied having a scar or experiencing 
scrotal pain or tenderness.  Thus, the Veteran is not 
eligible for a 10 percent rating under either Code 7803 or 
7804.   

The only applicable rating code left for consideration is 
Code 7805.  Physical examination during the appeal period 
found that the scrotum penis, testes and epididymis were 
normal.  Notably, the Veteran refused physical examination of 
his genital area on December 2006 VA examination.  Statements 
from the Veteran appear to allege that genitourinary 
symptoms, rectal bleeding, penile boils, and erectile 
dysfunction are related to residuals of a scrotal abscess and 
that these disabilities should be considered in rating the 
disability.  However, there is no competent medical evidence 
indicating that any of these concerns may be related to his 
service-connected disability of residuals of a scrotal 
abscess.  The veteran's own statements indicating such a 
relationship are not competent, as he lacks the training to 
provide such an opinion.  See Espiritu, 2 Vet. App. at 495.  
The competent medical evidence of record shows no compensable 
residuals of a scrotal abscess.

Hence, the preponderance of the evidence is against a finding 
that residuals of a scrotal abscess are manifested by 
symptoms that satisfy or approximate any applicable criteria 
for a compensable rating.  Hence, the claim must be denied.  
38 C.F.R. §§ 4.7, 4.31. 


ORDER

Service connection for a right side condition is denied.

Service connection for a prostate disability is denied.

Service connection for a left hip disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a right lower extremity disability is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.

The appeal to reopen a claim of service connection for a 
traumatic right eye injury is granted.

A rating in excess of 20 percent for neurological 
manifestations of a service-connected right ankle disability 
is denied.

A 20 percent rating for orthopedic manifestations of a 
service-connected right ankle disability is granted, subject 
to the regulations governing the payment of monetary awards.

A compensable rating for post-operative residuals of the MP 
joint of the right middle finger is denied.

A compensable rating for residuals of a scrotal abscess is 
denied.


REMAND

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For the 
claims being remanded, the Veteran has not received notice 
that substantially complies with these notice requirements.  
Hence, the Veteran should be given this notice on remand.

Spinal Injury and Right Hip

An October 2001 Board decision remanded the Veteran's claims 
of service connection for a spinal injury and right hip 
disability in part to obtain a VA examination.  The remand 
instructions specifically asked that the examiner opine 
"whether it is at least as likely as not that any found back 
and/or right hip disability is either related to the 
Veteran's period of military service or is related to or 
aggravated by the service-connected residuals of a service-
connected injury or whether it is more likely than not that 
any such condition is attributable to another cause."  The 
examiner was also asked to provide a rationale for any 
conclusions or opinions provided.  

On December 2006 VA examination, the examiner provided 
opinions that the Veteran's low back and right hip 
disabilities were less likely as not caused by or a result of 
his service, because there was no documented evidence of 
visits or reports of hip or back pain during service.  The 
December 2006 VA examiner did not provide an opinion 
regarding secondary service connection.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  While the Board regrets further 
delay in this case, since the RO has not complied with the 
October 2001 remand instructions, a further remand is 
necessary. 

The Board also notes that in an October 2000 statement, the 
Veteran indicated that spine and right hip disabilities were 
related to two service-connected disabilities; however, he 
did not specify to which disabilities he was referring.  In 
October 2000, the Veteran was service-connected for a right 
ankle disability; a right middle finger disability; scar, 
right frontal area; scar, right index finger; and residuals 
of a scrotal abscess.  Hence, it is unclear which 
disabilities he was alleging caused or aggravated the spine 
and right hip disabilities.  The Veteran should be asked to 
clarify his contentions on remand.

Right Eye

Having reopened the Veteran's claim of service connection for 
traumatic injury to the right eye, the Board must now 
determine whether the reopened claim may be granted on the 
merits de novo.  However, further procedural development of 
the record is needed prior to appellate consideration of this 
claim.

Specifically, the RO has not adjudicated the underlying 
service connection claim on the merits as all relevant rating 
decisions, SOCs, and SSOCs issued during the appeal period 
found no new and material evidence was received to reopen the 
claim and did not consider the merits of the claim de novo.  
In this situation, the Board may not consider the merits of 
the claim de novo without prior RO adjudication of the claim 
de novo.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
Veteran has been prejudiced thereby).

38 C.F.R. § 3.159(c)(4) provides that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a  disability, or 
persistent or re symptoms of disability; and (B) establishes 
that the Veteran suffered an event, injury or disease in 
service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low 
threshold" standard.  The Board notes that the evidence 
shows the Veteran injured his right eye during service.  
There is also competent evidence that indicates he may have 
glaucoma, but there is insufficient evidence to determine 
whether any  right eye disability is related to a right eye 
injury in service.  Hence, a VA examination is warranted 
based on the evidence of record and the "low threshold" 
standard of 38 C.F.R. § 3.159(c)(4).

Psychiatric Disorder, Depressive Type

STRs show that in August 1979, the Veteran jumped out a 
window; treatment after the fall noted that the Veteran 
seemed depressed as a result of the fall.  Subsequent 
psychiatric consultations revealed a diagnosis of severe 
adjustment reaction of adult life, schizophrenia, and 
situational reaction with depression that had resolved.  On 
February 1986 VA examination, the Veteran reported that he 
was depressed and subsequent VA examinations have also noted 
symptoms of depression.  VA treatment records since August 
2005 show an Axis I diagnosis of depressive disorder, not 
otherwise specified.  As this evidence indicates the Veteran 
may have a coexisting depressive disorder that is either 
related to his service or to his service-connected 
schizophrenia, but the evidence is insufficient to make a 
decision on the claim, the Board finds that a VA examination 
is warranted.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service 
connection for right hip, right eye, and 
back disabilities, and psychiatric 
disorder, depressive type.
This letter should also ask the Veteran to 
clarify what service-connected 
disabilities he is contending caused or 
aggravated disabilities of the right hip 
and spine.

2.	The Veteran should then be afforded a 
VA orthopedic examination to determine 
whether his back and hip disabilities are 
related to any service-connected 
disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.

The examiner is asked to provide opinions 
on the following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
back disability was either (i) caused or 
(ii) aggravated by (increased in severity 
due to) any service-connected disability?  

B) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
right hip disability was either (i) caused 
or (ii) aggravated by (increased in 
severity due to) any service-connected 
disability?  

3.	The RO should arrange for an 
ophthalmologic examination to determine 
whether any  right eye disability is 
related to the Veteran's service.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for all opinions provided.  
The examiner is asked to provide an 
opinion on the following question:  Is it 
at least as likely as not (a 50% or 
greater probability) that any  right eye 
disability is related to an event or 
injury during service, including an 
October 1978 incident documented in his 
STRs? 

4.	The Veteran should be afforded a 
psychiatric examination to determine 
whether he has a coexisting Axis I 
depressive disorder, and, if so, its 
etiology.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions provided.  The examiner is 
asked to provide an opinion on the 
following questions:

A) Does the Veteran have a coexisting Axis 
I diagnosis of a depressive type disorder?

B) If the Veteran does have an Axis I 
diagnosis of a depressive type disorder, 
then is it at least as likely as not (a 
50% or greater probability) that any  
depressive type disorder is related to an 
event during service, including 
situational depression noted therein?

C) Is it at least as likely as not (a 50% 
or greater probability) that a depressive 
type disorder was either (i) caused or 
(ii) aggravated by (increased in severity 
due to) service-connected schizophrenia?  

5.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and give 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  







These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


